                                                                                                                                              Reset Form

 1                                                           UNITED STATES DISTRICT COURT
 2                                                      NORTHERN DISTRICT OF CALIFORNIA
 3   .3++($/7+&$5(6(59,&(6,1&
                                                                                                )
     DND.,11(<'58*6,1&LQGLYLGXDOO\DQGRQEHKDOIRIDOORWKHUVVLPLODUO\VLWXDWHG
                                                                                                )            FY
                                                                                                    Case No: _____________-KAW
 4                                                                                              )
                                                               Plaintiff(s),                    )   APPLICATION FOR
 5                                                                                              )   ADMISSION OF
                   v.
     *,/($'6&,(1&(6,1&*,/($'+2/',1*6//&*,/($'6&,(1&(6//&
                                                                                                )   ATTORNEY PRO HAC VICE;
 6                                                                                              )
     *,/($'6&,(1&(6,5(/$1'8&%5,672/0<(56648,%%&203$1<(5
     648,%% 6216//&-$3$172%$&&2,1&-$166(15 ',5(/$1'DQG
                                                                                                    ORDER
     -2+1621 -2+1621,1&                                                                    )   (CIVIL LOCAL RULE 11-3)
 7                                                                                              )
                                                               Defendant(s).
                                                                                                )
 8
             I, Stephanie Smith                                                               , an active member in good standing of the bar of
 9    Supreme Court of Arkansas , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: KPH Healthcare Services, Inc.             in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Francis O. Scarpulla                an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
         MY ADDRESS OF RECORD:                                                                        LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
        20 Rahling Circle                                                                            456 Montgomery Street, 17th Floor, San
14      Little Rock, AR 72223                                                                        Francisco, CA 94104
         MY TELEPHONE # OF RECORD:                                                                    LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15     (501) 821-5575                                                                                (415) 788-7210
         MY EMAIL ADDRESS OF RECORD:                                                                  LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16     stephaniesmith@robertslawfirm.us                                                              fos@scarpullalaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 2004119      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
              I declare under penalty of perjury that the foregoing is true and correct.
21
       Dated: 02/05/20                                                                                         Stephanie Smith
22                                                                                                                          APPLICANT

23
                                                         ORDER GRANTING APPLICATION
24                                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Stephanie Smith                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 2/6/2020
                                                                                                          UNITED STATES MAGISTRATE JUDGE October

     PRO HAC VICE APPLICATION & ORDER                                                                                                                 2012
